 In the Matter of ALUMINUM COMPANY OF AMERICA, EMPLOYERandPATTERN MAKERS' ASSOCIATION OF DETROIT AND VICINITY, AFFILIATEDWITH THE PATTERN MAKERS' LEAGUE OF NORTH AMERICA, A. F. OF L.,PETITIONERCase No. 7-RC-590.-Decided September 28,1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Herman Coren-man, hearing officer of the National Labor Relations Board.Thehearing officers' rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog, and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:On May 8, 1947, the Employer and United Steel Workers of Amer-ica, CIO, the Intervenor herein, entered into a contract covering em-ployees, including pattern workers, at the *Employer's DetroitMichigan, aluminum-processing plant, effective until May 31, 1949,"and thereafter until terminated by thirty _(30) days' notice in writ-ing."On June 25,1948, the Employer and the Intervenor entered intoa "Wage Increase Agreement," extending their original contract, in-cluding its renewal provisions, to May 31, 1950.On June 2, 1949, thePetitioner wrote to the Employer claiming to represent the patternmakers, and on June 10, 1949, the Petitioner filed the instant petition,seeking to represent pattern makers at the plant.SG N. L. R. B., No. 31.189 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer and the Intervenor contend, and the Petitioner de-nies, that the current contract constitutes a bar to a present election.'We agree with the Employer and the Intervenor.The current con-tract, which superseded the original contract,2 is for a fixed and reason-able term until May 31, 1950.3The fixed term of the original contractof May 8, 1947, which was cut short by the later agreement of June 25,1948, elapsed before the Petitioner made any claim to represent em-ployees covered by the contract, and the making of the second contractbefore the natural expiration of the fixed term of the first contract wasnot prejudicial to the Petitioner.'Under these circumstances, we findthat the current contract is a bar to a present. election.We shall there-fore dismiss the petition, without prejudice, however, to the filing ofa new petition a reasonable time before May 31, 1950,.ORDERUpon the entire record in the case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby isdismissed... ' As we are dismissing the petition on this ground, we find it unnecessary to consider theother issues raised at the hearing.2Matterof The United States Finishing Company,63 N. L. R. B. 575.3Matter of Reed Roller Bit Company,72 N. L. R. B. 927.4Matter of Greenville Finishing Company, Inc.,71 N. L. R. B. 436.Matter of Don Juan,Inc., 71 N.L. R. B. 734.